UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6000


HENDERSON L. HINTON,

                Plaintiff - Appellant,

          v.

ROY COOPER; ROBIN PENDERGRAFT; PAT J. MATTHEWS; MICHAEL
SUTTON; JOHN H. BENNETT; JOSEPH EDWARD ZESZOTARSKI, JR.;
JEANETTE K. DORAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03039-BO)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson L. Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henderson L. Hinton appeals the district court’s order

denying   relief   on   his   complaint       filed   pursuant    to   42   U.S.C.

§ 1983 (2006) and Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.              Hinton v. Cooper, No.

5:11-ct-03039-BO (E.D. Va. Oct. 31, 2011).                    We dispense with

oral   argument    because     the    facts    and    legal    contentions     are

adequately    presented   in    the    materials      before     the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2